     Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 1 of 23 Page ID #:31881



1      TRACY L. WILKISON
       Acting United States Attorney
2      SCOTT M. GARRINGER
       Assistant United States Attorney
3      Chief, Criminal Division
       KRISTEN A. WILLIAMS (Cal. Bar No. 263594)
4      Deputy Chief, Major Frauds Section
       CATHY J. OSTILLER (Cal. Bar No. 174582)
5      Senior Litigation Counsel
       ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
6      ALI MOGHADDAS (Cal. Bar No. 305654)
       Assistant United States Attorneys
7      Major Frauds Section
            1100 United States Courthouse
8           312 North Spring Street
            Los Angeles, California 90012
9           Telephone: (213) 894-2400
            Facsimile: (213) 894-6269
10          E-mail:     Kristen.Williams@usdoj.gov
                        Cathy.Ostiller@usdoj.gov
11                      Alex.Wyman@usdoj.gov
                        Ali.Moghaddas@usdoj.gov
12
       Attorneys for Plaintiff
13     UNITED STATES OF AMERICA
14                              UNITED STATES DISTRICT COURT
15                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16     UNITED STATES OF AMERICA,                No. CR 17-661(A)-DMG

17                Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                                DEFENDANT MIRALI ZARRABI’S MOTION
18                      v.                      TO DISMISS FOR SPEEDY TRIAL
                                                VIOLATIONS
19     JULIAN OMIDI,
         aka “Combiz Omidi,”                    Hearing Date:   September 1, 2021
20       aka “Combiz Julian Omidi,”             Hearing Time:   4:30 p.m.
         aka “Kambiz Omidi,”                    Trial Date:     September 21, 2021
21       aka “Kambiz Beniamia Omidi,”           Trial Time:     8:30 a.m.
         aka “Ben Omidi,”                       Place:          Courtroom of the
22     SURGERY CENTER MANAGEMENT, LLC,                          Hon. Dolly M. Gee
       and
23     MIRALI ZARRABI, M.D.,
         aka “Mirali Akba Ghandchi
24            Zarrabi,”
         aka “M.A. Ghandchi Zarrabi,”
25
                  Defendants.
26

27

28
     Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 2 of 23 Page ID #:31882



1            Plaintiff United States of America, by and through its counsel

2      of record, the Acting United States Attorney for the Central District

3      of California and Assistant United States Attorneys Kristen A.

4      Williams, Cathy J. Ostiller, Alexander C.K. Wyman, and Ali Moghaddas,

5      hereby files its Opposition to Defendant Mirali Zarrabi, M.D.’s

6      Motion to Dismiss for Speedy Trial Violations.

7            This Opposition is based upon the attached memorandum of points

8      and authorities, the files and records in this case, and such further

9      evidence and argument as the Court may permit.
10      Dated: August 17, 2021              Respectfully submitted,

11                                          TRACY L. WILKISON
                                            Acting United States Attorney
12
                                            SCOTT M. GARRINGER
13                                          Assistant United States Attorney
                                            Chief, Criminal Division
14

15
                                            KRISTEN A. WILLIAMS
16                                          CATHY J. OSTILLER
                                            ALEXANDER C.K. WYMAN
17                                          ALI MOGHADDAS
                                            Assistant United States Attorneys
18
                                            Attorneys for Plaintiff
19                                          UNITED STATES OF AMERICA

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 3 of 23 Page ID #:31883



1                                    TABLE OF CONTENTS

2      I.    INTRODUCTION...................................................1

3      II.   STATEMENT OF FACTS.............................................1

4            A.   ZARRABI was Indicted on January 24, 2018 and the Court
                  Set a Trial Date of May 1, 2018...........................1
5
             B.   ZARRABI Requested a Continuance from May 1, 2018 to
6                 October 9, 2018...........................................2

7            C.   The Court Granted 90-Day Stay Followed by Two
                  Extensions................................................2
8
             D.   The Court Denied ZARRABI’s First Motion for Severance.....3
9
             E.   ZARRABI’s Co-Defendants Requested Continuances to
10                December 3, 2019 and October 13, 2020.....................3

11           F.   The Court Denied ZARRABI’s First Renewed Motion for
                  Severance.................................................4
12
             G.   The COVID-19 Pandemic and Judicial Measures Taken in
13                Response..................................................5

14           H.   Trial Continued to May 4, 2021 Due to COVID-19
                  Pandemic..................................................7
15
             I.   The Court Denied ZARRABI’s Second Renewed Motion for
16                Severance.................................................7

17           J.   Trial Continued from May 4, 2021 to Current Date of
                  September 21, 2021........................................8
18
       III. LEGAL STANDARD.................................................9
19
       IV.   ARGUMENT......................................................10
20
             A.   There Has Been No Sixth Amendment Violation..............10
21
                  1.    Length of delay.....................................11
22
                  2.    Reason for delay....................................11
23
                  3.    Assertion of right to a speedy trial................13
24
                  4.    Prejudice...........................................14
25
             B.   ZARRABI’s Rights Under the Speedy Trial Act Have
26                Likewise Not Been Violated...............................16

27     V.    CONCLUSION....................................................18

28
     Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 4 of 23 Page ID #:31884



1                                   TABLE OF AUTHORITIES

2      Cases                                                                   Page(s)
3      Barker v. Wingo,
4        407 U.S. 514 (1971) .................................. 14, 18, 19, 20

5      Doggett v. United States,
         505 U.S. 647 (1992) .............................................. 14
6
       In re Approval of Judicial Emergency in the Central Dist. of Cal.,
7        955 F.3d 1140 (9th Cir. 2020) ................................ passim
8      McNeely v. Blanas,
         336 F.3d 822 (9th Cir. 2003) ..................................... 17
9
10     United States v. Baker,
         63 F.3d 1478 (9th Cir. 1995) ..................................... 15
11
       United States v. Butz,
12       982 F.2d 1378 (9th Cir. 1993) .................................... 26

13     United States v. King,
         483 F.3d 969 (9th Cir. 2007) ................................. 17, 20
14
       United States v. Koerber,
15       813 F.3d 1262 (10th Cir. 2016) ................................... 27
16
       United States v. Loud Hawk,
17       474 U.S. 302 (1986) .............................................. 19

18     United States v. Messer,
         197 F.3d 330 (9th Cir. 1999) ................................. passim
19
       United States v. Nance,
20       666 F.2d 353 (9th Cir. 1982) ..................................... 15
21     United States v. Olsen,
22       995 F.3d 683 (9th Cir. 2021) ................................. passim

23     United States v. Simmons,
         536 F.2d 827 (9th Cir. 1976) ................................. 21, 22
24
       United States v. Turner,
25       926 F.2d 883 (9th Cir. 1991) ..................................... 19
26     United States v. Williams,
         782 F.2d 1462 (9th Cir. 1985) .................................... 21
27
       Zedner v. United States,
28
         547 U.S. 489 (2006) .......................................... 13, 24
                                        ii
     Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 5 of 23 Page ID #:31885



1      Statutes

2      18 U.S.C. § 1035.................................................... 1
3      18 U.S.C. § 1341.................................................... 1
4      18 U.S.C. § 1343.................................................... 1
5
       18 U.S.C. § 3161................................................. 2, 4
6
       18 U.S.C. § 3161(c)(1)........................................... 2, 9
7
       18 U.S.C. § 3174.................................................... 6
8
       18 U.S.C. § 3161(h)(6).................................... 2, 3, 9, 16
9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           iii
     Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 6 of 23 Page ID #:31886



1                         MEMORANDUM OF POINTS AND AUTHORITIES

2      I.    INTRODUCTION

3            Defendant MIRALI ZARRABI, M.D. (“ZARRABI”) moves to dismiss all

4      of the charges in the First Superseding Indictment (“FSI”) against

5      him with prejudice based on alleged violations of the Sixth Amendment

6      and Speedy Trial Act.      (Dkt. 1157, the “Motion” or “Mot.”)       ZARRABI’s

7      exact arguments have been previously considered and rejected by this

8      Court in connection with his prior motions for severance.           (Dkt. 447,

9      596, 938.)    Additionally, ZARRABI’s Motion ignores that nearly half
10     of his claimed delay -- approximately 17 months -- is a result of the
11     COVID-19 pandemic, which has delayed hundreds of similarly situated
12     defendants in this District.       In a recent Ninth Circuit decision
13     addressing this very issue, a unanimous panel held that while the
14     Sixth Amendment is “among the most important protections guaranteed
15     by our Constitution,” courts like this one have appropriately weighed
16     criminal defendants’ and the public’s right to a speedy and public
17     trial against the continued public health and safety issues posed by
18     the COVID-19 pandemic.      United States v. Olsen, 995 F.3d 683, 695

19     (9th Cir. 2021).     For the reasons that follow, ZARRABI’s Motion

20     should be denied.

21     II.   STATEMENT OF FACTS

22           A.   ZARRABI was Indicted on January 24, 2018 and the Court Set
                  a Trial Date of May 1, 2018
23

24           On January 24, 2018, ZARRABI was charged in the FSI with 28

25     counts of mail fraud, in violation of 18 U.S.C. § 1341; three counts

26     of wire fraud, in violation of 18 U.S.C. § 1343; and two counts of

27     false statements relating to health care matters, in violation of 18

28     U.S.C. § 1035.    (Dkt. 12.)    ZARRABI made his initial appearance in

                                             1
     Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 7 of 23 Page ID #:31887



1      this District on February 28, 2018 where the court granted his

2      request for pretrial release.       (Dkt. 47.)    At ZARRABI’s post

3      indictment arraignment, the Court set a trial date of May 1, 2018.

4      (Id.)      On March 6, 2018, given the complex nature of the case, the

5      Court issued a Complex Case Management Order setting a status

6      conference for March 21, 2018.       (Dkt. 52.)    The Speedy Trial Act, 18

7      U.S.C. § 3161, originally required that ZARRABI’s trial commence on

8      or before July 10, 2018 –- 70 days after his initial appearance in

9      the district of prosecution.       See 18 U.S.C. § 3161(c)(1).
10           B.      ZARRABI Requested a Continuance from May 1, 2018 to October
11                   9, 2018

12           On March 20, 2018, the day before the parties’ status

13     conference, the parties filed a stipulation to continue the trial

14     date at ZARRABI’s request from May 1, 2018, to October 9, 2018 (Dkt.

15     81), which the Court granted shortly thereafter with appropriate

16     findings of excludable time (Dkt. 92).

17           C.      The Court Granted 90-Day Stay Followed by Two Extensions
18           On October 1, 2018, due to conflicts of interest between counsel
19     for co-defendants Julian Omidi (“Omidi”) and Independent Medical
20     Services, Inc. (“IMS”), the Court disqualified counsel and stayed the
21     proceedings for 90-days, or until defendants Omidi and IMS retained
22     new counsel.     (Dkt. 384.)   On October 5, 2018, in response to the
23     government’s ex parte application, the Court vacated the October 9,
24     2018 trial date and set a status conference for January 16, 2019.
25     (Dkt. 388.)     The Court made proper findings of excludable time
26     pursuant 18 U.S.C. §§ 3161(h)(6), (h)(7)(A), (h)(7)(B)(i),
27     (h)(7)(B)(ii), (h)(7)(B)(iv), and (h)(1)(D) given the pendency of
28     several motions including motions to compel filed by Omidi.
                                             2
     Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 8 of 23 Page ID #:31888



1            On January 16, 2018, the Court held a status conference and, at

2      co-defendants’ Omidi and Surgery Center Management, LLC’s (“SCM”)

3      request (Dkt. 412), extended the stay until February 20, 2019 (Dkt.

4      417).      Once again, the Court made appropriate findings of excludable

5      time and noted, pursuant to 18 U.S.C. § 3161(h)(6), the extension

6      “constitute[d] a reasonable period of delay for defendants IMS and

7      ZARRAI, who are joined for trial with codefendants as to whom the

8      time for trial has not run . . ..”        (Id.)

9            On February 15, 2019, counsel for Omidi filed an ex parte
10     application to continue the status conference due to a familial

11     emergency (Dkt. 445), which the Court granted along with findings of

12     excludable time (Dkt. 446).

13           D.     The Court Denied ZARRABI’s First Motion for Severance
14           On January 23, 2019, ZARRABI filed his first motion for
15     severance asserting, among other things, a “serious and undeniable
16     risk that a joint trial” would violate ZARRABI’s Sixth Amendment
17     right and that “[a]ny further delay . . . [would be] in violation of
18     his rights under the Speedy Trial Act.”        (Dkt. 432.)
19           On February 28, 2019, the Court issued an order denying
20     ZARRABI’s motion, noting that his belated claims of a future speedy
21     trial violation were premature and somewhat “disingenuous,” given his
22     counsel’s prior statements to the government about the time needed to
23     prepare for this complex trial.       (Dkt. 447.)
24
             E.     ZARRABI’s Co-Defendants Requested Continuances to December
25                  3, 2019 and October 13, 2020

26           On February 28, 2019 –- the same day the Court heard argument on

27     ZARRABI’s first motion for severance –- the Court also continued the

28     status conference to April 3, 2019.        Once again, the Court made

                                             3
     Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 9 of 23 Page ID #:31889



1      appropriate findings of excludable time pursuant to 18 U.S.C. § 3161.

2      (Dkt. 451.)

3            At the April 3, 2019 status conference, the Court lifted the

4      stay and set the matter for trial on December 3, 2019.           (Dkt. 478;

5      497 (order setting forth findings of excludable time).)           While SCM

6      waived its rights and the remaining codefendants did not state their

7      positions, ZARRABI declined to waive his Speedy Trial Right.            (Dkt.

8      478.)      However, as before, ZARRABI did not file any opposition nor

9      motion related to purported violations of his Sixth Amendment or
10     Speedy Trial Right.
11           At the June 26, 2019 status conference, ZARRABI requested leave

12     to file a renewed motion for severance, which the Court granted.

13     (Dkt. 539.)      Additionally, Omidi’s newly appointed counsel and

14     counsel for SCM requested to continue the trial date to October 13,

15     2020, which the Court approved.       (Id.; Dkt. 542 (order setting forth

16     findings of excludable time).)

17
             F.      The Court Denied ZARRABI’s First Renewed Motion for
18                   Severance

19           On July 26, 2019, ZARRABI filed his first renewed motion for

20     severance, which largely incorporated his prior arguments and

21     reiterated that there remained “a serious and undeniable risk” that a

22     joint trial would violate ZARRABI’s Sixth Amendment and Speedy Trial

23     Right.      (Dkt. 548.)   ZARRABI did not claim any existing violation,

24     which would necessitate dismissal, but rather a severance to “avoid

25     violating [ZARRABI’s] constitutional and statutory rights.”            (Id.)

26           On November 6, 2019, the Court denied ZARRABI’s renewed motion.

27     (Dkt. 596.)      After a thorough analysis of the Barker factors, the

28     Court found that (i) the two-year delay between ZARRABI’s initial

                                             4
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 10 of 23 Page ID #:31890



1    email objection in October 2018 and the scheduled October 2020 trial

2    date did not greatly exceed the threshold or weigh in ZARRABI’s favor

3    given the “complexity of the broad fraud scheme charged in this case

4    and the volume of discovery”; (ii) the delay was caused by defense

5    needs for adequate preparation and not caused by the government;

6    (iii) ZARRABI’s assertion of speedy trial rights was neutral given

7    his failure to file any opposition until nearly a year into the case;

8    and (iv) ZARRABI failed to show actual prejudice rather than bare,

9    conclusory claims.    (Id.)   Accordingly, the Court found the October
10   13, 2020 trial date did not violate ZARRAI’s right to a speedy trial.

11   (Id.)

12
          G.     The COVID-19 Pandemic and Judicial Measures Taken in
13               Response

14        Beginning on March 13, 2020, the Central District of California

15   issued a series of emergency orders in response to the COVID-19

16   pandemic.    See, e.g., General Order Nos. 20-02 (Mar. 13, 2020); 20-05

17   (Apr. 13, 2020); 20-08 (May 28, 2020); 20-09 (Aug. 6, 2020); 21-03

18   (Mar. 19, 2021); Chief Judge Order No. 20-179 (Dec. 7, 2020); see

19   also http://www.cacd.uscourts.gov/news/coronavirus-covid-19-guidance

20   (cataloguing most orders).     Those orders were based on national,

21   state, and local declarations of a public health emergency and the

22   Centers for Disease Control and Prevention’s recommendations for

23   reducing exposure to the virus and slowing its spread.

24        As part of its pandemic response, the Central District Court

25   suspended all jury trials.     The suspension began on March 13, 2020

26   and was extended on April 13, 2020, May 28, 2020, August 6, 2020, and

27   March 19, 2021.    Order 20-02; Order 20-05; Order 20-08; Order 20-09;

28   Order 21-03.    Each suspension order was entered upon unanimous or

                                         5
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 11 of 23 Page ID #:31891



1    majority votes of the district judges “to protect public health” and

2    “to reduce the size of public gatherings and reduce unnecessary

3    travel,” consistent with the recommendations of public health

4    authorities.   Order 20-02 at 1; Order 20-05 at 1; Order 20-08 at 1;

5    Order 20-09 at 1.   The August 2020 order recognized an increase in

6    COVID-19 rates of infection, hospitalizations, and deaths in the

7    Central District and explained that jury trials would endanger the

8    health of prospective jurors, defendants, attorneys, and court

9    personnel.   Order 20-09 at 3.    The order therefore found “that
10   suspending criminal jury trials in the Central District of California
11   because of the increase in reported COVID-19 infections,
12   hospitalizations, and deaths serve[d] the ends of justice and
13   outweigh[ed] the interests of the public and the defendants in a
14   speedy trial.”   Id.
15        Also on March 13, 2020, the Chief Judge of the Central District

16   of California declared a judicial emergency under 18 U.S.C. § 3174,

17   which the Ninth Circuit’s Judicial Council subsequently approved.

18   See In re Approval of Judicial Emergency in the Central Dist. of

19   Cal., 955 F.3d 1140, 1141 (9th Cir. 2020).       The Judicial Council’s

20   order observed that the President had declared a National Emergency

21   in response to the COVID-19 pandemic and that public health

22   authorities had recommended physical distancing and cautioned against

23   gatherings of more than 10 people.      Id. at 1142.    “The welfare of the

24   court, federal public defenders, CJA attorneys, U.S. Marshals

25   Service, and defendants are placed at risk each time parties

26   congregate in person for hearings and defendants are transported to

27   and from the courthouse.”     Id. at 1144.    The Council recognized that

28

                                         6
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 12 of 23 Page ID #:31892



1    it was not feasible to comply with the STA’s deadlines while adhering

2    to public health guidelines.     Id. at 1144–45.

3         H.   Trial Continued to May 4, 2021 Due to COVID-19 Pandemic
4         In light of the surge in COVID-19 infections in Los Angeles
5    County and the inability to safely conduct jury trials, at the July
6    1, 2020 status conference, the Court indicated its intent to continue
7    the October 2020 trial date to a date tentatively in April 2021, to
8    be agreed upon by the parties.     (Dkt. 707.)    Although ZARRABI
9    maintained his objection to a further continuance, the parties
10
     ultimately requested that the trial be scheduled for May 4, 2021, in
11
     order to accommodate ZARRABI’s counsel’s schedule.         (Dkt. 708.)    The
12
     Court thereafter set trial for May 4, 2021, and issued findings
13
     confirming the public health reasons for the continuance.          (Dkt. 725
14
     at 1-2 (citing “the grave public-health concerns discussed in General
15
     Orders 20-042 and 20-03” and the “unusual and emergent circumstances”
16
     justifying a continuance).)
17
          I.   The Court Denied ZARRABI’s Second Renewed Motion for
18             Severance

19        On August 21, 2020, ZARRABI filed a second renewed motion for

20   severance rehashing his prior arguments, which were previously

21   rejected by the Court.    (Dkt. 751.)    Again, ZARRABI did not seek

22   dismissal for any purported violation of his Speedy Trial Right, but

23   rather a severance “to avoid violating [ZARRABI’s] constitutional and

24   statutory rights.”    (Id.)   Completely absent from ZARRABI’s second

25   renewed motion was any acknowledgment of the “unusual and emergent

26   circumstances” of the unprecedented COVID-19 pandemic that caused

27   this Court to conclude that a further continuance was required.           (See

28   generally id.)

                                         7
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 13 of 23 Page ID #:31893



1         On January 15, 2021, the Court denied ZARRABI’s second renewed

2    motion.   (Dkt. 938.)   Like before, the Court provided a thorough

3    analysis of the Barker factors and noted that in light of the COVID-

4    19 pandemic, even if it were inclined to sever ZARRABI’s trial (which

5    it was not), “it would be impractical, if not impossible, to conduct

6    a trial on the charges solely against ZARRABI before the scheduled

7    May 2021 trial date.”    (Id.)   The Court further found, as before,

8    that (i) while the length of delay weighed moderately in ZARRABI’s

9    favor, it was “not unprecedented . . . considering the complexity of
10   the broad fraud,” “the huge volume of discovery,” and “the
11   unprecedented COVID-19 pandemic”; (ii) the government could not be
12   faulted for the delay, weighing against a severance; (iii) ZARRABI’s
13   assertion of his Speedy Trial Right remained neutral; and (iv)
14   ZARRABI again failed to establish prejudice beyond what normally
15   accompanies any criminal prosecution.       (Id.)
16
          J.    Trial Continued from May 4, 2021 to Current Date of
17              September 21, 2021

18        On January 25, 2021, while the country continued to grapple with

19   the COVID-19 pandemic, including the continued suspension of jury

20   trials in this District, the government and defendants Omidi and SCM

21   filed a stipulation to continue the trial date from May 4, 2021 to

22   August 31, 2021.   (Dkt.   942.)    At the February 17, 2021 status

23   conference, understanding that the proposed August 31, 2021 date

24   posed a conflict for ZARRABI’s counsel, the Court ordered the parties

25   to meet and confer on a new trial date that would accommodate

26   ZARRABI’s counsel’s schedule.      (Dkt. 970 at 1.)    Without waiving

27   ZARRABI’s objection to any trial continuance, ZARRABI’s counsel

28   proposed September 21, 2021 -– nearly a month after the government

                                         8
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 14 of 23 Page ID #:31894



1    and defendants Omidi and SCM’s suggested date.         (Id.)   On March 23,

2    2021, the Court granted the government’s ex parte application and

3    continued the trial to its current date: September 21, 2021.          (Dkt.

4    1008.)   The Court’s order, which incorporated the government’s

5    application and facts related to the COVID-19 pandemic, set forth

6    appropriate findings of excludable time.       (Id.)

7    III. LEGAL STANDARD

8         The Sixth Amendment guarantees all criminal defendants “the

9    right to a speedy and public trial.”      U.S. Const. amend. VI.      To give
10   effect to this Sixth Amendment right, Congress enacted the Speedy
11   Trial Act, which requires that a criminal trial begin within seventy
12   days from the date on which the indictment was filed, or the date on
13   which the defendant makes an initial appearance, whichever occurs
14   later.   18 U.S.C. § 3161(c)(1).     Recognizing the need for flexibility
15   depending on the circumstances of each case, however, the Speedy
16   Trial Act “includes a long and detailed list of periods of delay that
17   are excluded in computing the time within which trial must start.”
18   Olsen, 995 F.3d at 686 (quoting Zedner v. United States, 547 U.S.

19   489, 497 (2006)).     For example, the Speedy Trial Act includes a

20   provision for joined defendants, allowing for the exclusion of time

21   where a “defendant is joined for trial with a codefendant as to whom

22   the time for trial has not run and no motion for severance has been

23   granted.”   § 3161(h)(6).   It also includes an ends of justice

24   provision, allowing for the exclusion of time where a district court

25   finds “that the ends of justice served by taking such action outweigh

26   the best interest of the public and the defendant in a speedy trial.”

27   Id. § 3161(h)(7)(A).

28

                                         9
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 15 of 23 Page ID #:31895



1          Speedy trial challenges are subject to a four-part inquiry

2    governed by Barker v. Wingo, 407 U.S. 514 (1971).        The four factors

3    are: “(1) whether delay before trial was uncommonly long, (2) whether

4    the government or the criminal defendant is more to blame for that

5    delay, (3) whether, in due course, the defendant asserted his right

6    to a speedy trial, and (4) whether he suffered prejudice” because of

7    the delay.   Doggett v. United States, 505 U.S. 647, 651 (1992).

8    “[N]one of the four factors . . . [is] either a necessary or

9    sufficient condition to the finding of a deprivation of the right of
10   speedy trial.    Rather, they are related factors and must be
11   considered together with such other circumstances as may be
12   relevant.”   Barker, 407 U.S. at 533.
13   IV.   ARGUMENT

14         A.   There Has Been No Sixth Amendment Violation

15         For the first time, ZARRABI argues that his Sixth Amendment

16   right has been violated and that the Court should dismiss the case

17   with prejudice.    (Mot. at 16.)   ZARRABI’s argument is not persuasive.

18   For reasons similar to those thoroughly analyzed by the Court in its

19   prior analysis of the Barker factors in connection with ZARRABI’s

20   previous motions for severance, consideration of all four factors

21   still militates against a Sixth Amendment violation. 1

22

23

24         1As discussed infra, ZARRABI’s rights under the Speedy Trial
     Act have likewise not been violated. The Ninth Circuit has held that
25   “it will be an unusual case in which the time limits of the Speedy
     Trial Act have been met but the Sixth Amendment right to speedy trial
26   has been violated.” United States v. Nance, 666 F.2d 353, 360 (9th
     Cir. 1982); United States v. Baker, 63 F.3d 1478, 1497 (9th Cir.
27   1995) (“[T]he Speedy Trial Act affords greater protection to a
     defendant’s right to a speedy trial than is guaranteed by the Sixth
28   Amendment, and therefore a trial which complies with the Act raises a
     strong presumption of compliance with the Constitution.”).
                                     10
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 16 of 23 Page ID #:31896



1               1.     Length of delay

2         The first Barker factor, the length of delay, weighs against a

3    Sixth Amendment violation.     Here, the length of delay between the FSI

4    and the current trial date is approximately 42 months.         While this

5    Court previously held the delay “weighs moderately in ZARRABI’s

6    favor,” it concluded that such delay was not unprecedented

7    considering the complexity of the broad fraud scheme charged in this

8    case and the huge volume of discovery.       (Dkt. 938 at 4.)     Moreover,

9    during the past 18 months the Court –- and the world –- have been
10   grappling with the unprecedented COVID-19 pandemic.         Indeed, after a
11   15-month long hiatus, jury trials in the Western Division only just
12   resumed in June 2021.
13        The delay here is not unlike that in Olsen, where the delay

14   between defendant’s indictment and the trial date was nearly 40

15   months.   Olsen, 995 F.3d at 685.     In reversing the lower court’s

16   dismissal for speedy trial violations, the Ninth Circuit recognized

17   that “[t]he pandemic is an extraordinary circumstance” and

18   defendants’ and the public’s right to a speedy and public trial must

19   be balanced against the risk posed to the health and safety of those

20   involved, including prospective jurors, defendants, attorneys, and

21   court personnel.    Id. at 695.     As in Olsen, it has not been possible

22   nor realistic to conduct a lengthy jury trial prior to our current

23   trial date.     Thus, the length of delay in this case is justified and

24   this factor weighs against dismissal.

25              2.     Reason for delay

26        The reasons for delay in this case also weigh strongly against

27   dismissal.    “[T]he reason for the delay . . . is the focal point of

28   the [Barker] inquiry.”    United States v. King, 483 F.3d 969, 976 (9th

                                          11
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 17 of 23 Page ID #:31897



1    Cir. 2007).    “A deliberate attempt to delay the trial in order to

2    hamper the defense should be weighted less heavily.”         Id.   “[A] valid

3    reason, such as a missing witness, should serve to justify

4    appropriate delay.”    Id.   “[D]elay attributable to the defendant’s

5    own acts or to tactical decisions by defense counsel will not bolster

6    defendant’s speedy trial argument.”      McNeely v. Blanas, 336 F.3d 822,

7    827 (9th Cir. 2003).

8         Here, the government has been, and remains, blameless for the

9    instant delay.   ZARRABI’s Motion all but concedes this point.         (See
10   Mot. at 13.)   Instead, the parties’ recent inability to proceed to

11   trial arises solely and exclusively out of “a valid reason,” Barker,

12   407 U.S. at 531, to wit, the policy of the Central District, which

13   itself was designed to protect the public and Court personnel from

14   the deadly COVID-19 pandemic.     Olsen, 995 F.3d 687.      And as to any

15   delay prior to COVID-19, this Court has already found such delay was

16   valid and justified.    (Dkt. 938 (“[T]he continuances of the trial

17   date have been to accommodate Defendants’ need for adequate

18   preparation time for pretrial proceedings and trial due to the

19   complexity of the case, the voluminous discovery provided by the

20   Government, the disqualification of two of the co-Defendants’ counsel

21   for conflicts of interest, and most recently, the pandemic and its

22   effect on the Court’s ability to hold jury trials – all are valid

23   reasons justifying an appropriate delay.”).       Moreover, it has, on

24   several instances, been to accommodate the schedule of ZARRABI’s

25   counsel that the trial date has been continued to a date later than

26   that originally contemplated, including with respect to the current

27   September 21, 2021 trial date.     Accordingly, this factor too weighs

28   against dismissal.

                                         12
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 18 of 23 Page ID #:31898



1              3.     Assertion of right to a speedy trial

2         The third Barker factor –- ZARRABI’s assertion of his right to a

3    speedy trial –- also militates against dismissal.        “[A] defendant’s

4    assertion of or failure to assert his right to a speedy trial is one

5    of the factors to be considered in an inquiry into the deprivation of

6    the [Sixth Amendment] right.”     Barker, 407 U.S. at 528.      “[A]n

7    improper or untimely assertion of speedy trial rights may weigh in

8    favor of rejecting a defendant’s motion to dismiss for violation of

9    these rights, [but] the mere fact of proper, timely assertion does
10   not warrant dismissal.”    United States v. Turner, 926 F.2d 883, 889
11   (9th Cir. 1991).   “These assertions, however, must be viewed in the

12   light of [defendant’s] other conduct.”       United States v. Loud Hawk,

13   474 U.S. 302, 314 (1986).

14        Here, ZARRABI has consistently failed to file any opposition to

15   past applications for continuances and only just filed a motion to

16   dismiss for a purported Sixth Amendment/Speedy Trial Act violation.

17   His delay in seeking what he claims is the appropriate remedy for his

18   perceived speedy trial right violation sooner, i.e., dismissal, flies

19   in the face of his current position.      While ZARRABI cites to each of

20   his prior motions for severance as evidence of his assertion of

21   rights, those only warned of the “risk” of violating his

22   constitutional and statutory rights, but never alleged they were in

23   fact violated.   (See generally Dkt. 548, 548, 751.)        Indeed, if he

24   were alleging his speedy trial rights had been violated, dismissal -–

25   like he seeks now –- would have been the appropriate remedy, not

26   severance.   King, 483 F.3d at 972 (noting the remedy of speedy trial

27   right violations is dismissal).      Additionally, as noted above, at

28   least two of the recent trial date continuances were prolonged to

                                         13
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 19 of 23 Page ID #:31899



1    accommodate ZARRABI’s counsel’s trial conflicts.        (Dkt. 708, 970.)

2    Thus, ZARRABI’s belated assertion of his speedy trial rights weigh

3    against dismissal.

4                4.    Prejudice

5         The final factor –- prejudice to defendant -– does not weigh in

6    ZARRABI’s favor.    “Prejudice . . . should be assessed in light of the

7    interests of defendants which the speedy trial right was designed to

8    protect.”    Barker, 407 U.S. at 532.    “The three interests which

9    should be considered to determine prejudice are: (1) prevention of
10   oppressive incarceration; (2) minimizing anxiety and concern of the
11   accused; and (3) limiting the possibility that the defense will be
12   impaired.”    United States v. Williams, 782 F.2d 1462, 1466 (9th Cir.
13   1985).

14        Here, despite three bites at the apple, ZARRABI still fails to

15   establish prejudice sufficient to warrant dismissal of the charges

16   against him.     For example, while ZARRABI still generally asserts that

17   “witnesses’ memories have receded and evidence has grown stale,”

18   (Mot. at 14-15), he continues to speculate rather than provide any

19   actual examples.    ZARRABI’s conclusory assertion of prejudice is a

20   far cry from the situation presented in Messer, cited in ZARRABI’s

21   Motion, where an “important [defense] witness” died while the three

22   co-defendants waited for trial.      United States v. Messer, 197 F.3d

23   330, 339 (9th Cir. 1999).

24        ZARRABI’s generalized claims of psychological harm and stress on

25   him and his family fare no better.       As this Court has previously

26   found, ZARRABI’s claimed hardship is not unlike the hardship present

27   in any criminal prosecution.     Dkt. 938 at 6; see also United States

28   v. Simmons, 536 F.2d 827, 831–32 (9th Cir. 1976) (“Conclusory

                                         14
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 20 of 23 Page ID #:31900



1    allegations of general anxiety and depression are present in almost

2    every criminal prosecution.     We find nothing in the record which

3    distinguishes the emotional strain experienced by Simmons from other

4    criminal defendants.”).    Moreover, ZARRABI’s claims of financial

5    hardship are also no different than those previously alleged.          (See

6    Dkt. 751.)   Although ZARRABI claims he is no longer practicing

7    medicine due to an increase in his malpractice insurance (Mot. at

8    15), he fails to explain why his malpractice insurance would suddenly

9    “skyrocket” 42 months after his indictment.       For instance, ZARRABI’s
10   medical corporation received over $900,000 in 2018, $600,000 in 2019,
11   and records show he billed over $900,000 to Medicare alone in the
12   first half of 2020.    (Dkt. 780 at 15.)     In any event, aside from
13   ZARRABI’s medical practice, he does not dispute that he and his life
14   partner, Gregory Restum, live in a Beverly Hills home worth $11
15   million (of which they have $10 million in equity), own several
16   million dollars’ worth of rental properties, 2 and Mr. Restum operates
17   multiple successful businesses.      (Id.)   In sum, this is not a case in

18   which a defendant points to the diminishment of his or her sole or

19   primary source of income; these other assets and sources of income

20   for ZARRABI’s family undermine any suggestion that he is suffering

21   any real financial hardship by any delay in this case. 3

22
          2 As in ZARRABI’s second renewed motion for severance, he again
23   claims he and Mr. Restum sold a rental property “significantly below
     market value,” however, Mr. Resutm’s declaration does not support
24   this point nor specify how much money they received for the rental
     property. According to the website, Zillow, it appears they sold the
25   rental property for $3,225,000 in January 2020. (Dkt. 780 at 15.)
26        3 Given the lack of any new facts relating to ZARRABI’s repeated
     arguments of financial hardship due to legal fees and the pending
27   administrative proceedings by the Medical Board of California, the
     government incorporates its arguments previously made in its
28   opposition to ZARRABI’s second renewed motion for severance. (Dkt.
     780 at 16-18.)
                                     15
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 21 of 23 Page ID #:31901



1           Since all the Barker factors weigh against a Sixth Amendment

2    speedy trial violation, the Court should reject ZARRABI’s argument.

3           B.   ZARRABI’s Rights Under the Speedy Trial Act Have Likewise
                 Not Been Violated
4

5           ZARRABI also dedicates the final pages of his Motion to his

6    claim that the indictment should alternatively be dismissed on Speedy

7    Trial Act grounds.    (Mot. at 16.)      There is no basis for this

8    argument.    “It is well established that an exclusion from the Speedy

9    Trial clock for one defendant applies to all codefendants.”          Messer,
10   197 F.3d at 336.    The Speedy Trial Act further expressly authorizes a

11   continuance for a “reasonable period of delay when the defendant is

12   joined for trial with a codefendant” and no severance has been

13   granted.    18 U.S.C. § 3161(h)(6).      The Ninth Circuit has held that

14   “the proper test is whether the totality of the circumstance warrants

15   a conclusion that the delay was unreasonable.”        Messer, 197 F.3d at

16   338.    Additionally, the Supreme Court has recognized that the Speedy

17   Trial Act provides district courts with necessary “flexibility in

18   accommodating unusual, complex, and difficult cases.”         Zedner v.

19   United States, 547 U.S. 489, 508 (2006).

20          Here, the totality of the circumstances does not warrant a

21   finding that the delay in this case is unreasonable.         As an initial

22   matter, ZARRABI acknowledges that eight days remain on the Act’s

23   seventy-day clock.    (Mot. at 16.)      His only contention, however, is

24   that this Court’s exclusion of time for ZARRABI under Section

25

26

27

28

                                         16
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 22 of 23 Page ID #:31902



1    3161(h)(6) was improper under the Ninth Circuit’s holding in Messer. 4

2    (Id.)    ZARRABI’s reliance on Messer is misplaced.

3         In Messer, the trial in the Central District of California was

4    continued over the repeated objection of three defendants so that a

5    fourth defendant (Saccoccia) could first contest his extradition from

6    Switzerland and then proceed to trial in Rhode Island.         Messer, 197

7    F.3d at 334.    Saccoccia’s Rhode Island trial ended in a mistrial and

8    had to be retried, which caused further delay and an additional

9    opposed continuance of the California trial.        Id. at 334-35.    Once
10   Saccoccia was convicted in Rhode Island and sentenced to 660 years’

11   imprisonment, another opposed continuance was granted to allow him to

12   prepare for trial in California, during which time a defense trial

13   witness died.    Id. at 335, 339.    The Ninth Circuit found that the

14   government’s decision to try Saccoccia first on more serious charges

15   in Rhode Island “decreased the chance that he would ever be tried in

16   California” and thus rendered unreasonable the resulting delay (and

17   one-year period of excludable time) while the parties waited for

18   Saccoccia because “the delay did not increase the likelihood of a

19   joint trial.”    Id. at 338-39.

20        Unlike the cause of delay in Messer, as this Court has

21   repeatedly acknowledged, the government has not caused the present

22   delay.    Rather, the delay has been a result of co-defendants’ need

23

24        4 The government does not interpret ZARRABI’s Motion as
     challenging the Court’s exclusion of time pursuant to the end-of-
25   justice provision, nor would that argument have any merit. In the
     Ninth Circuit’s recent decision in Olsen, a case involving over 39
26   months of delay, the court approved the Central District of
     California’s previous General Orders suspending jury trials based on
27   “unprecedented public health and safety concerns” under
     § 3161(h)(7)(A)’s ends of justice provision, and ordered the lower
28   court to grant an appropriate ends of justice continuance. 995 F.3d
     at 695.
                                     17
 Case 2:17-cr-00661-DMG Document 1232 Filed 08/17/21 Page 23 of 23 Page ID #:31903



1    for adequate preparation time for pretrial proceedings and trial due

2    to the complexity of the case, the voluminous discovery, and most

3    recently, the pandemic and its effect on the Court’s ability to hold

4    jury trials –- all of which are valid, justified reasons.          See United

5    States v. Butz, 982 F.2d 1378, 1381–82 (9th Cir. 1993) (holding that

6    excludable delay while a co-defendant prepares for trial can be

7    reasonably applied to another defendant).       Moreover, a significant

8    part of the court’s ruling in Messer rested on the fact that the

9    three codefendants were substantially prejudiced by the death of
10   their defense witness during the government-caused delay.          Id. at
11   339-40.   By contrast, as noted above, ZARRABI has failed to establish

12   any prejudice -– beyond generalized assertions –- that warrant such

13   relief.   Despite generally claiming that witnesses’ memories fade and

14   the “inevitable loss of evidence,” (Mot. at 19), he fails to identify

15   any lost evidence or witnesses.

16        Accordingly, ZARRABI has likewise failed to show a violation of

17   the Speedy Trial Act.

18   V.   CONCLUSION

19        For the foregoing reasons, ZARRABI’s Motion should be denied

20   because no Speedy Trial Act or Sixth Amendment violation has

21   occurred. 5

22

23        5 If the Court were to conclude that dismissal was required, it
     should be entered without prejudice. The relevant factors -- the
24   seriousness of the charges, the facts and circumstances leading to
     the dismissal, the impact of reprosecution on the administration of
25   justice, and the lack of prejudice to ZARRABI’s ability to prepare
     his defense -- all weigh in favor of dismissal without prejudice.
26   See United States v. Koerber, 813 F.3d 1262, 1273 (10th Cir. 2016)
     (“The application of the more severe sanction of dismissal with
27   prejudice should be reserved for more egregious STA violations.”
     (internal brackets, ellipsis and citation omitted)); see also United
28   States v. Medina, 524 F.3d 974, 986–87 (9th Cir. 2008) (explaining
     that serious crimes weigh in favor of dismissal without prejudice).
                                     18
